Order issued: November /~D, 2012




                                            In The

                         fth Oi tri t of e.xaa at
                                      No. 05-12-00324-CV


                                    ALVIN LEE, Appellant
                                               VQ




                         CHAI SUKUMPANTANASARN, Appellee


                       On Appeal from the 14th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 10-09977

                                           ORDER
       We GRANT appellant’s November 15, 2012 motion for an extension of time to file a reply

brief. Appellant shall f’de his reply brief on or before November 26, 2012.